DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of main specie 1 (fig.2) and sub-specie 2 (fig.1B) comprising claims 1-13, 15, 17-23, 25, and 48 in the reply filed on 12/21/2020 is acknowledged. 

However, the restriction requirement among 2 main species and two sub-species relative to each of the main species, as set forth in the Office action mailed on 10/19/2020, has been reconsidered in view of prior art rejections as stated below. Specifically, the restriction requirement of 10/19/2020 is withdrawn. Claims 14, 16, and 24 directed to non-elected specie and non-elected sub-specie relative to each of the non-elected main specie no longer withdrawn from consideration because claims 14, 16, and 24 can be examined without serious burden (see MPEP 803) in light of prior art rejections as stated below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 9, the term "the second pressure transducer" should be "a second pressure transducer" (emphasis added), since the claim languages “the second pressure transducer” appear for the first time, however, read as though they have already been recited.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar claim objections as pointed out above (see claim objections as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As to claim 17, term “depth resolution” in claim 17 render the claim indefinite because it is unclear what exactly constitute “depth resolution”. Para. 0043 of the instant specification states “depth resolution” of the system 1 can be in a range of 0.5 mm to 30 mm, in a range of 0.5 mm to 10 mm, in a range of 0.5 mm to 5 mm, in a range of 1 mm to 10 mm, in a range of 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 24 contains subject matter "wherein the NAPL comprises a dense nonaqueous phase liquid (DNAPL)" in combination with limitations of claims 10 and 18 (since claim 24 depends on claims 10 and 18) which was not 1 = D0 + t. However, fig.3 shows that D1 does not equate to D0 + t. Accordingly, the disclosure of the instant application has no support for limitations “wherein the NAPL comprises a dense nonaqueous phase liquid (DNAPL)”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahadevaiah – US 20070251316 (hereinafter “Maha”).
As to claim 5, Maha teaches a method for measuring a thickness of a first layer of nonaqueous phase liquid (NAPL) 220 that is disposed adjacent a second layer of aqueous phase liquid (APL) 210 ([0030]: oil layer 220 corresponds to “a first layer of nonaqueous phase liquid (NAPL)”; water layer 210 corresponds to “a second layer of aqueous phase liquid (APL)”), such that an interface between the first and second layers 220, 210 is located at a first depth relative to a reference position (fig.1B and [0033]: an elevation referenced to mean sea level (MSL) corresponds to “a reference position”; and see also described fig.1B below), the method comprising: determining a first pressure exerted by the first layer 220 with a first pressure transducer assembly 100 ([0030] and [0033]: sensing system 100 includes level sensor 111 and pressure transducer 114, the sensing system 100 corresponds to “a first pressure transducer assembly”; pressure (PL) is determined, wherein pressure (PL) corresponds to “a first pressure exerted by the first layer”; thus “determining a first pressure exerted by the first layer 220 with a first pressure transducer assembly”) including a first pressure transducer 114, wherein the first pressure transducer assembly 100 floats with the interface ([0024] and [0027-0028] and fig.1B: the first pressure transducer assembly 100 floats with the interface utilizing float or floatable member 130; thus “wherein the first pressure transducer assembly floats with the interface”; hence, wherein the pressure transducer assembly is configured to float with the interface as the first depth of the interface changes); and calculating the thickness of the first layer 220 based at least in part on the determined first pressure ([0033]: thickness of the first layer 220 or LNAPL layer 220 floating on water surface is calculated/determined based on the determined first pressure PL).



    PNG
    media_image1.png
    1058
    851
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-17, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevaiah – US 20070251316 (hereinafter “Maha”).
As to claims 1, 12, 16, and 48, Maha teaches a method for measuring a thickness of a first layer of nonaqueous phase liquid (NAPL) that is disposed adjacent a second layer of aqueous phase liquid (APL), such that an interface between the first and second layers is located at a first depth relative to a reference position, the method comprising: determining a first pressure exerted by the first layer with a first pressure transducer assembly including a first pressure transducer; and calculating the thickness of the first layer based at least in part on the determined first pressure (see reasons stated in the rejection of claim 5 above).
Maha does not explicitly teach the first pressure transducer assembly having a total density value between a first density value of the NAPL and a second density value of the APL. 
Since Maha teaches float 130 of the first pressure transducer assembly 100 includes an annular flotation member 132 and element 134 i.e. a magnet; wherein the floatation member ([0024]); fig.1B of Maha shows that the first pressure transducer assembly 100 floats with/at the interface of two different liquids, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify total density of the first pressure transducer assembly 100 of Maha to include the first pressure transducer assembly having a total density value between a first density value of the NAPL and a second density value of the APL; wherein a distance of the pressure transducer assembly relative to the interface remains constant after movement of the interface (as recited in claim 12); wherein the total density value in any desired range i.e. including a range of 1.001 g/cc to 1.04 g/cc or 0.60 g/cc to 0.999 g/cc (as recited in claims 16 and 48), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges i.e. total density value range involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). This is important for the pressure transducer assembly to float at an interface of two different liquids. By having the pressure transducer assembly 100 i.e. particularly float 130 to float at an interface of two different liquids, thickness of NAPL layer floating on water surface is calculated.

As to claim 10, Maha teaches a system for measuring a thickness of a first layer of nonaqueous phase liquid (NAPL) that is disposed adjacent a second layer of aqueous phase liquid (APL) such that an interface between the first and second layers is located at a first depth relative to a reference position, the system comprising: a pressure transducer assembly having a total density value between a first density value of a target NAPL and a second density value of a target APL, wherein the pressure transducer assembly is configured to measure a first pressure associated with the pressure exerted by the first layer (see reasons stated in the rejection of claim 1 above).

As to claim 11, claim 11 (wherein the pressure transducer assembly is configured to float with the interface as the first depth of the interface changes) is rejected as reasons stated in the rejection of claim 5.

As to claim 13, claim 13 (wherein the pressure transducer assembly further comprises a floatable member, the first pressure transducer coupled with the floatable member) is rejected as reasons stated in the rejection of claim 1.

As to claim 14, Maha teaches all limitations of claims 10 and 13, Maha further teaches wherein the first pressure transducer 114 is integrated with the floatable member 130 (fig.1A).

As to claim 15, Maha teaches all limitations of claims 10 and 13, Maha further teaches wherein the first pressure transducer 114 is coupled to the floatable member 130 by way of an elongate connector 112 ([0023] and fig.1A: elongated stem 112 corresponds to “an elongate connector”), such that the first pressure transducer 114 is disposed at a greater depth than the floatable member 130 (fig.1B).

As to claim 17, as best understood, Maha teaches all limitations of claim 10, but it does not explicitly teach the system having a depth resolution in a range of 0.5 mm to 30 mm.
Since Maha teaches first pressure transducer assembly 100 which inherently has a certain degree of sensing accuracy, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first pressure transducer assembly 100 of Maha to include the system having a depth resolution in any desired range i.e. including a range of 0.5 mm to 30 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges i.e. a depth resolution range involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). This is important to repair or replace the sensing system if degree of sensing accuracy of the system is not within allowable/acceptable range.

Allowable Subject Matter
Claims 2-3, 6-7, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Instant claim 2 includes calculating the thickness based at least in part on a density of the NAPL, a density of the APL, and a distance between the interface and a pressure sensor used to measure the first pressure, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 4 is also objected based on their dependency on claim 3. 

Instant claim 6 includes calculating the thickness based at least in part on a density of the NAPL, a density of the APL, and a distance between the interface and a pressure sensor used to measure the first pressure, in combination with the other recited elements, were not reasonably found in the Prior Art.

Instant claim 7 includes determining a second pressure associated with a second depth relative to the reference position with a second pressure transducer, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 8 is also objected based on their dependency on claim 7. 


Instant claim 18 includes a second pressure transducer configured to measure a second pressure associated with a second depth relative to the reference position, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 19-25 is also objected based on their dependency on claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861